DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062) in view of Averill (US 2016/0176589).
Regarding claim 1, Pedersen (figs. 1-4) discloses a container 10 comprising: 
a hollow, flexible body 16, 18; 
integrally and smoothly extending up from the flexible body at an upper portion of the body, the flexible neck 20 being of the same material as the body 16, 20, the neck 20 configured to fold in a downward position toward the body; 
a first opening 25 at a distal end of the neck 20; and 
a base 14 (col. 3, lines 13-19).
Pedersen fails to disclose a retainer for holding the neck in the downward position.
However, Averill teaches it is desirable to provide a spout a retainer or fastener 40 to hold the spout in a closed configuration (figs. 1A-1C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the neck of Pedersen, a retainer or fastener, for the predictable result of holding the neck in a closed configuration as taught by Averill in the abstract.
Regarding claim 2, Pedersen further discloses the neck 20 having a narrower cross-section than a cross-section of the body 16 (fig. 1).
Regarding claim 4, Pedersen further discloses the neck 20 being configured to be more pliable than the body 16 at least at annular groove 24 (fig. 2).
  Regarding claim 7, Pedersen further discloses a mouthpiece 28 mountable to the first opening 25 of the neck 20 (fig. 1).
Regarding claim 20, Pedersen (figs. 1-4) discloses a container 10 comprising: 
a body means 16, 18 for holding material, the body means 16, 18 having a base 4; 
extending integrally from an upper portion of the body means, the neck 20 configured to fold in a downward position toward the body means 16, 18; 
a means 25 for permitting the material to exit through a first opening at a distal end of the neck (col. 3, lines 13-19).
Pedersen fails to disclose a means for retaining the neck in the downward position.  
However, Averill teaches it is desirable to provide a spout a retainer or fastener 40 to hold the spout in a closed configuration (figs. 1A-1C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the neck of Pedersen, a retainer or fastener, for the predictable result of holding the neck in a closed configuration as taught by Averill in the abstract.
Regarding claim 21, Pedersen further discloses a means 24 for reducing the torque required to move the neck in a downward position (fig. 2).  
Regarding claim 22, Pedersen further discloses a means 24 for controlling the exit of material through the distal end of the neck 20 (fig 2).
  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062) in view of Averill (US 2016/0176589) as applied to claim 1 above, further in view of Mayer (US 8,365,941).
Regarding claim 3, the modified Pedersen fails to disclose container having a second opening at a lower end of the body, and the base being removably receivable with the lower end of the body.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the base of Pedersen, removable, for the predictable result of easily cleaning the container as taught by Mayer in col. 1, lines 30-32).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062) in view of Averill (US 2016/0176589) as applied to claim 1 above, further view of Chollet (US 5,065,914).
Regarding claim 5, Pedersen further discloses the neck includes a front side and a back side, the neck further comprises a groove 24; wherein the groove 24 is configured to reduce the torque required to position the neck in a downward position in the direction of the front side (figs. 1-4).  
However, the modified Pedersen fails to disclose the groove 24 being on the front side only.
Chollet teaches a groove defined by fold line 13 being provided on one side only (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the groove of the modified on one side only, for the predictable result of bending the neck in one desired direction only. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062) in view of Averill (US 2016/0176589) as applied to claim 1 above, further view of Libit (US 3,181,743).

However, Libit teaches that at the time the invention was filed, it was well known to make a flexible portion C thinner than the rest of the body 10 (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the neck of the modified Pedersen, thinner than the rest of the body, for the predictable result of easily flexing the neck.

Claims 8-9, 11-13, 15-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062) in view of Averill (US 2016/0176589) as applied to claim 1 above, further view of Evans (US 4,802,602).
Regarding claims 8-9 and 11, the modified Pedersen fails to disclose a cover having a cover body receiving the body of the container, 
A neck cover receiving and surrounding the at least a portion of the flexible neck, the neck cover extending from the cover body;
wherein an upper portion of the neck cover is configured to cover the first opening of the neck;
wherein the neck cover extends beyond the neck and first opening of the neck and is configured to retain the neck of the container in a folded position; and
  wherein the neck cover further comprises a flap with a proximal end and distal end, the flap configured to extend beyond the opening of the neck at the distal end.  
However, Evans teaches an insulating cover 10 for a beverage container wherein an upper portion 22 of the cover body is capable of covering a first opening of a neck of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the container of the modified Pedersen, a cover with a flap, as taught by Evans, for the predictable result of providing insulation.  
Regarding claim 12, Pedersen (figs. 1-4) discloses a container assembly, the container assembly comprising: a container comprising: 
a hollow, flexible body16, 18; 
a flexible neck 20 extending integrally from at-one end of the body, the neck configured to fold toward the body; 
a first opening 25 at a distal end of the neck; and
a base 14 (col. 3, lines 13-19).
Pedersen fails to disclose:
a retainer for holding the neck in the folded position; 
a cover coupled with the container, the cover comprising: a cover body receiving the body of the container; a neck cover receiving at least a portion of the flexible neck of the container; wherein the neck cover includes an extended portion configured to cover the first opening of the neck.  
However, Averill teaches it is desirable to provide a spout a retainer or fastener 40 to hold the spout in a closed configuration (figs. 1A-1C).

However, Evans teaches an insulating cover 10 for a beverage container wherein an upper portion 22 of the cover body is capable of covering a first opening of a neck of the beverage container; wherein the cover is also capable of retaining the neck of the container in a folded position; and wherein the upper portion 22 of the cover body  comprises a flap with a proximal end and distal end, the flap capable of connecting to the cover body at the proximal end and extending beyond the opening of the neck (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the container of the modified Petersen, a cover with a flap, as taught by Evans, for the predictable result of providing insulation.  
Regarding claim 13, Petersen further discloses the flexible neck 20 has a narrower cross section than the cross-section of the body 16, 18 (fig. 2).
Regarding claim 15, Petersen further discloses the neck 20 extends integrally from the body and is configured to be more pliable than the body (fig. 2).
Regarding claim 16, Petersen further discloses a mouthpiece 28 mountable to the first opening of the neck 20 (fig. 1).
Regarding claim 17, it is noted that the neck cover of the modified Petersen is capable of retaining the neck of the container in a folded position (fig. 9 of Evans).

However, Evans teaches an insulating cover 10 for a beverage container wherein an upper portion 22 of the cover body is capable of covering a first opening of a neck of the beverage container; wherein the cover is also capable of retaining the neck of the container in a folded position; and wherein the upper portion 22 of the cover body  comprises a flap with a proximal end and distal end, the flap capable of connecting to the cover body at the proximal end and extending beyond the opening of the neck (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified container of Petersen, a cover with a flap, as taught by Evans, for the predictable result of providing insulation.  

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062) in view of Averill (US 2016/0176589) further view of Evans (US 4,802,602) as applied to claims 1 and 12 above, further in view of Simko (US 4,197,890).
Regarding claims 10 and 18, the modified Pedersen fails to disclose the cover body further comprises a bottom portion configured to cover at least a portion of the bottom surface of the container, the bottom portion being removably receivable from the cover body.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Pedersen, a bottom cover, for the predictable result of receiving a flat disc-like ice pack unit to retain the cold condition of the content over a prolonged period as taught by Simko in col. 2, lines 11-15.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062) in view of Averill (US 2016/0176589) further view of Evans (US 4,802,602) as applied to claim12 above, further in view of Mayer (US 8,365,941).
Regarding claim 14, the modified Pedersen fails to disclose container having a second opening at the bottom surface, and the base being removably receivable with the second opening.  
However, Mayer teaches a bottle having a removable base 212 (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the base of the modified Pedersen, removable, for the predictable result of easily cleaning the container as taught by Mayer in col. 1, lines 30-32).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735